

117 SRES 371 IS: Honoring the Minnesotans competing for Team USA in the 2020 Tokyo Summer Paralympic Games.
U.S. Senate
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 371IN THE SENATE OF THE UNITED STATESSeptember 20, 2021Ms. Klobuchar (for herself and Ms. Smith) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONHonoring the Minnesotans competing for Team USA in the 2020 Tokyo Summer Paralympic Games.Whereas 15 Minnesotans qualified to compete for Team USA in the 2020 Tokyo Summer Paralympic Games, including—(1)Chuck Aoki;(2)Josie Aslakson;(3)Abby Bauleke;(4)Josh Cinnamo;(5)Joe Delagrave;(6)Ben Goodrich;(7)Rose Hollermann;(8)Aaron Pike;(9)Summer Schmit;(10)Ian Seidenfeld;(11)Lexi Shifflett;(12)Natalie Sims;(13)Melissa Stockwell;(14)Josh Turek; and(15)Mallory Weggemann;Whereas Mallory Weggemann won the gold medal in the 200-meter individual medley and the 100-meter backstroke, set Paralympic records in both of these events, and won the silver medal in the 50-meter butterfly; Whereas Ian Seidenfeld won the gold medal in table tennis; Whereas Lexi Shifflett helped Team USA women’s sitting volleyball win gold; Whereas Josh Turek helped Team USA men’s wheelchair basketball earn the gold medal; Whereas Chuck Aoki and Joe Delagrave helped win the silver medal for Team USA men’s wheelchair rugby; Whereas Ben Goodrich won the silver medal in judo; Whereas Josh Cinnamo won the bronze medal for Team USA in track and field for shot put; Whereas Rose Hollermann, Josie Aslakson, and Abby Bauleke helped win the bronze medal for Team USA women’s wheelchair basketball;Whereas athletes trained for many years, exhibited world-class athleticism, and demonstrated fortitude, discipline, and strength to earn the chance to compete for Team USA; andWhereas athletes overcame historic obstacles because of the COVID–19 pandemic, including the delay of the 2020 Tokyo Summer Paralympic Games, all the while continuing to display team morale and tenacity throughout the competition despite the lack of live audiences or cheering fans: Now, therefore, be it That the Senate—(1)commends the remarkable skill, steadfast determination, and inspiring hard work of the Minnesotans competing on Team USA at the 2020 Tokyo Summer Paralympic Games; and(2)honors the example of teamwork, sportsmanship, and merit displayed by the Minnesotans competing on Team USA at the 2020 Tokyo Summer Paralympic Games, who make our United States proud. 